  Exhibit 10.1

PROMISSORY NOTE
 
 
$ 690,000.00                                                                 
                                                                               
                                                                               
                                                                               
                                    As of February 21, 2019
 
 
Big Rock Partners Acquisition Corp. (“Maker”) promises to pay to the order of
BRAC Lending Group LLC or its successors or assigns (“Payee”) the principal sum
of Six Hundred Ninety Thousand Dollars and No Cents ($690,000.00) in lawful
money of the United States of America, on the terms and conditions described
below.
 
1. Principal. The principal balance of this Note shall be repayable on the
consummation of the Maker’s initial merger, capital stock exchange, asset
acquisition or other similar business combination with one or more businesses or
entities (a “Business Combination”). Payee understands that if a Business
Combination is not consummated within the time period specified in the Maker’s
amended and restated certificate of incorporation, this Note will not be repaid
and all amounts owed hereunder will be forgiven except to the extent that the
Maker has funds available to it outside of its trust account established in
connection with its initial public offering (“Trust Account”) after paying all
other fees and expenses of the Maker incurred prior to the date of such failure
to so consummate a Business Combination which are due and payable.
 
2. Interest. No interest shall accrue on the unpaid principal balance of this
Note.
 
3. Application of Payments. All payments shall be applied first to payment in
full of any costs incurred in the collection of any sum due under this Note,
including (without limitation) reasonable attorneys’ fees, then to the payment
in full of any late charges and finally to the reduction of the unpaid principal
balance of this Note.
 
4. Events of Default. The following shall constitute Events of Default:
 
(a) Failure to Make Required Payments. Failure by Maker to pay the principal of
this Note within five (5) business days following the date when due.
 
(b) Voluntary Bankruptcy, Etc. The commencement by Maker of a voluntary case
under the Federal Bankruptcy Code, as now constituted or hereafter amended, or
any other applicable federal or state bankruptcy, insolvency, reorganization,
rehabilitation or other similar law, or the consent by it to the appointment of
or taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) of Maker or for any substantial part of
its property, or the making by it of any assignment for the benefit of
creditors, or the failure of Maker generally to pay its debts as such debts
become due, or the taking of corporate action by Maker in furtherance of any of
the foregoing.
 
(c) Involuntary Bankruptcy, Etc. The entry of a decree or order for relief by a
court having jurisdiction in the premises in respect of Maker in an involuntary
case under the Federal Bankruptcy Code, as now or hereafter constituted, or any
other applicable federal or state bankruptcy, insolvency or other similar law,
or appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of Maker or for any substantial part of its property, or
ordering the winding-up or liquidation of its affairs, and the continuance of
any such decree or order unstayed and in effect for a period of 60 consecutive
days.
 
5. Remedies.
 
(a) Upon the occurrence of an Event of Default specified in Section 4(a), Payee
may, by written notice to Maker, declare this Note to be due and payable,
whereupon the principal amount of this Note, and all other amounts payable
thereunder, shall become immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived, anything contained herein or in the documents evidencing the same to the
contrary notwithstanding.
 
(b) Upon the occurrence of an Event of Default specified in Sections 4(b) and
4(c), the unpaid principal balance of, and all other sums payable with regard
to, this Note shall automatically and immediately become due and payable, in all
cases without any action on the part of Payee.
 
 
1

 
 

6. Waivers. Maker and all endorsers and guarantors of, and sureties for, this
Note waive presentment for payment, demand, notice of dishonor, protest, and
notice of protest with regard to the Note, all errors, defects and imperfections
in any proceedings instituted by Payee under the terms of this Note, and all
benefits that might accrue to Maker by virtue of any present or future laws
exempting any property, real or personal, or any part of the proceeds arising
from any sale of any such property, from attachment, levy or sale under
execution, or providing for any stay of execution, exemption from civil process,
or extension of time for payment; and Maker agrees that any real estate that may
be levied upon pursuant to a judgment obtained by virtue hereof, on any writ of
execution issued hereon, may be sold upon any such writ in whole or in part in
any order desired by Payee.
 
7. Unconditional Liability. Maker hereby waives all notices in connection with
the delivery, acceptance, performance, default, or enforcement of the payment of
this Note, and agrees that its liability shall be unconditional, without regard
to the liability of any other party, and shall not be affected in any manner by
any indulgence, extension of time, renewal, waiver or modification granted or
consented to by Payee, and consents to any and all extensions of time, renewals,
waivers, or modifications that may be granted by Payee with respect to the
payment or other provisions of this Note, and agrees that additional makers,
endorsers, guarantors, or sureties may become parties hereto without notice to
them or affecting their liability hereunder.
 
8. Notices. Any notice called for hereunder shall be deemed properly given if
(i) sent by certified mail, return receipt requested, (ii) personally delivered,
(iii) dispatched by any form of private or governmental express mail or delivery
service providing receipted delivery, (iv) sent by telefacsimile or (v) sent by
e-mail, to the following addresses or to such other address as either party may
designate by notice in accordance with this Section:
 
 
If to Maker:
 
Big Rock Partners Acquisition Corp.
2645 N. Federal Highway
Suite 230
Delray Beach, Florida 33483
 
If to Payee:
 
BRAC Lending Group LLC
c/o David Nussbaum
EarlyBirdCapital, Inc.
366 Madison Avenue, 8th Floor
New York, New York 10017
 
Notice shall be deemed given on the earlier of (i) actual receipt by the
receiving party, (ii) the date shown on a telefacsimile transmission
confirmation, (iii) the date on which an e-mail transmission was received by the
receiving party’s on-line access provider (iv) the date reflected on a signed
delivery receipt, or (vi) two (2) Business Days following tender of delivery or
dispatch by express mail or delivery service.
 
9. Construction. This Note shall be construed and enforced in accordance with
the domestic, internal law, but not the law of conflict of laws, of the State of
New York.
 
10. Severability. Any provision contained in this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
 
2

 
 
10.           Trust Fund Waiver. Payee hereby waives any and all right, title,
interest or claim of any kind in or to any distribution of the funds held in the
Trust Account (“Claim”) and agrees it will not seek recourse against the Trust
Account for any reason whatsoever, except in the event Maker consummates a
Business Combination.
 
    
IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed the day and year first above written.
 
 
BIG ROCK PARTNERS ACQUISITION CORP.
 
 
By: /s/ Richard Ackerman            

Name: Richard Ackerman
Title: Chief Executive Officer
 
 
 


3
